Citation Nr: 1137269	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-45 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating greater than 40 percent for service-connected bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.  

In May 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in July 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board notes that before this remand was mailed to the Veteran, he submitted additional correspondence with a waiver of initial RO consideration of any new evidence.  See 38 C.F.R. § 1304(c) (2010).  Included within this material is correspondence from the Veteran and his wife which suggests the Veteran has selected a different representative to assist with his appeal.  On remand, the RO/AMC should determine if this is the case and ensure that proper documentation of any change in the power of attorney is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In its July 2010 Remand, the Board requested that the Veteran be scheduled for a VA examination regarding his hearing loss claim, as he had testified that his hearing loss had worsened since his last VA examination, and that he be provided with a medical opinion as to whether he was unable to secure and maintain gainful employment as a result of his service-connected disabilities.  

Approximately one week later the Veteran was scheduled for a VA audiological examination, but the examiner was not provided with the Veteran's claims file at that time.  The July 2010 examination report noted that the Veteran was very dissatisfied with the claims process and did not want to complete his testing that day; rather he only wanted his TDIU claim completed.  As a result, the examiner used the pure tone thresholds from the March 2009 VA audiological examination in the report.  The examiner also stated that once the claims file had been provided and reviewed, an opinion would be rendered about unemployability.  The examiner also noted that the Veteran had indicated that he had submitted a paper from his former employer, H&R Block, to the effect that he could no longer work there because of his hearing loss, but the examiner wanted to verify this when reviewing the claims file.

After receipt of the claims file, the July 2010 VA examiner produced an addendum in which it was noted that the Veteran had stated that he had submitted a paper from H&R Block reporting that he could no longer work there because of his hearing loss, but that the paper could not be located in the claims file.  It was also noted that if VA could confirm that the Veteran had been asked to leave his current position due to his hearing loss, "it MAY be true [the Veteran] could no longer be employed in his current capacity due to his hearing loss."  The examiner also noted that his hearing was adequate for daily communication when using his hearing aide.

In correspondence dated in July 2010, the Veteran stated that he did go to his scheduled VA examination, but that the examiner was a new person whom he had never met.  He stated that he told the examiner that he had been tested in early 2010 with very modern testing equipment which VA did not have, that a copy of this report was in the file, and that all he needed was confirmation of nonemployability.  He said that if the examiner had wanted to test him that was fine, but that the examiner chose not to, instead relying on a review of his claims file.

In an August 2010 addendum, the July 2010 VA examiner noted that the Veteran that day had submitted a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) that was completed and signed by a supervisor at H&R Block and that the form related that the Veteran was terminated due to his hearing problem.  However, the examiner made no additional changes to the earlier unemployability opinion.

Nine months later, in May 2011, the July 2010 VA examiner produced another addendum in which it was stated that the Veteran had difficulty hearing spoken instructions and comments from other workers when he was in noise and might have difficulty understanding telephone communication, but that once he understood the topic and was wearing his hearing aide, his hearing loss should not interfere with the completion of physical or sedentary work.  

The Board finds that it is unable to finally adjudicate either claim on appeal based on the inadequate examination and the conjectural medical opinions outlined above.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Therefore, on remand the RO/AMC shall schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss disability.  The July 2010 VA audiological examiner should not be asked to undertake this examination.  In addition, the examiner chosen must review any private audiograms found in the record or submitted by the Veteran since the March 2009 VA examination, whether or not they are suitable for rating purposes under VA regulations, and comment in his or her written examination report on their evaluations of the Veteran's hearing loss disability.  

As the Board noted in its July 2010 remand, the Veteran is currently ineligible for a TDIU based on the percentage criteria of 38 C.F.R. § 4.16(a) (2010).  Whether or not a new examination of his hearing loss establishes entitlement to a higher disability rating for that disability, he can still show that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities under the special provisions of § 4.16(b).  Therefore, on remand the VA audiologist chosen to examine the Veteran's hearing loss, after reviewing the Veteran's correspondence and submissions found in the claims file related to his employment with H&R Block, must also provide a medical opinion on whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall schedule the Veteran for a VA audiological examination, by an examiner that has not previously examined the Veteran, so as to determine the current nature and severity of his service-connected hearing loss.  The claims file and a copy of this Remand must be made available to the examiner for review and its availability should be noted in the opinion that is provided.

The evaluation shall be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  All indicated studies should be conducted, and all findings reported in detail.

The examiner shall also review any private audiograms found in the record or submitted by the Veteran since the March 2009 VA examination, whether or not they are suitable for rating purposes under VA regulations, and comment on their evaluations of the Veteran's hearing loss disability.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

2.  The RO/AMC shall also request that the examiner undertaking the hearing loss disability examination review the Veteran's correspondence and submissions found in the claims file related to his former employment with H&R Block and then, after interview and examination of the Veteran, provide an opinion as to whether the Veteran's service-connected disabilities (bilateral hearing loss and tinnitus), without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for any opinion expressed shall be provided.

3.  The RO/AMC shall then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  The RO/AMC shall also ensure that any change in the Veteran's representation on appeal, or power of attorney, is properly documented and associated with the claims file.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  Thereafter, the RO/AMC shall readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.



(CONTINUED ON THE FOLLOWING PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

